TAFT, J.
The only question in this case relates to the appraisal of damages to land taken for highway purposes, under s. 2940, R. L. The highway was altered by the selectmen, who appraised the damages, and the petitioners applied to the county court for the appointment of commissioners to rehear the questions passed upon by the selectmen. It is upon the report of the commissioners that the question before us arises. After the proceedings before the selectmen and their award of damages, the petitioners built upon their land which had been taken in altering the street,. and now claim that damages should be appraised as of the time the commissioners’ report is accepted and the final orders made in the county court. We hold that the petitioners are entitled to such damages only as they sustained by the taking of their land in the condition and situation it was in at the time of the proceedings before the selectmen. When condemnation proceedings are begun, in case it is proposed to take land for a highway, and the selectmen make an award of damages, the land owner thereafter stands very much like a purchaser fendente lite. After the proceedings before the selectmen and .appraisal of his damages, the land owner has notice that his land may be taken, in fact that it has already been taken, and that it will remain devoted to the use of the public, unless by petitioning the county court he secures a reversal of *171the action of the selectmen, and if he builds upon it during the proceedings it is at his own peril. To permit him to build upon the premises after proceedings are begun, and allow him to recover the value of the buildings thus erected, might make the premises so valuable that the town might not wish, and could not afford, to take the land. There is no injustice in holding that when condemnation proceedings are begun, the premises must remain in statu qito until the proceedings are terminated. This rule violates no principle of constitutional law nor legislative provision. The judgment below awarded the petitioners damages in accordance with the principle herein stated, and that

Judgment is affirmed with the same orders, dating from - January 18, 1895.